Case 1:18-cv-00211-TSE-JFA Document 109-1 Filed 04/24/19 Page 1 of 6 PageID# 1028




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division

  SIMRET SEMERE TEKLE,                                Case No.: 1:18-cv-211
                 Plaintiff,
         v.
  NOUF BINT NAYEF ABDUL-AZIZ AL
  SAUD, MOHAMMAD BIN ABDULLAH AL
  SAUD
                 Defendants.


  To:    The Judicial Authorities of the Kingdom of Saudi Arabia

         The United States District Court for the Eastern District of Virginia presents its

  compliments to the appropriate judicial authority of the Kingdom of Saudi Arabia, and requests

  international assistance to obtain evidence to be used in a civil proceeding before this Court in

  the above-captioned matter. This Court requests international assistance to compel the

  appearance of Her Royal Highness Princess Maha bint Mohammed bin Ahmad Al Sudairi, Okba

  Gebreyesus, Alaa Hamid, Nelien Okba, and Necitas Megbanua Dmailig, (collectively, “the

  Witnesses”), at an interview conducted by counsel for the Plaintiff in the above-captioned

  matter, not to exceed a period of seven hours if in English or 14 hours if translation is required,

  at a time and place convenient for the Witnesses sometime before May, 24, 2019. The Witnesses

  are all represented by Asrar Abdulghani, The Law Office of Motasem Khashoggi, Al Hamra

  Plaza, Palestine Road - PO Box 3127, Jeddah, Saudi Arabia 21471. This Court requests the

  assistance described herein as necessary in the interests of justice.
Case 1:18-cv-00211-TSE-JFA Document 109-1 Filed 04/24/19 Page 2 of 6 PageID# 1029



     I.      Summary of this Action as Alleged In the Pleadings

          Plaintiff Ms. Tekle brought this action in February 2018. This action arises from Ms.

  Tekle’s claims against her former employers, Defendants Prince Mohammad bin Abdullah al

  Saud and Princess Nouf bint Nayef Abdul-Aziz al Saud (“Defendants”). Ms. Tekle worked as a

  domestic servant for Defendants in Virginia from September 2011 through April 2012. Prior to

  September 2011, Ms. Tekle worked as a domestic servant to Her Royal Highness Princess Maha

  bint Mohammed bin Ahmad Al Sudairi, the mother of Princess Nouf bint Nayef Abdul-Aziz al

  Saud. Ms. Tekle alleges that when she agreed to go work for Defendants in the United States she

  signed a contract that promised that she would be paid $4500 per month, work eight hours per

  day, and be given two days off per week. However, she alleges that she was paid only a total of

  $3000 over the seven months she worked, received no days off, and worked well in excess of

  eight hours per day. She also alleges that Defendants withheld her passport and that she forced

  to work due to Defendants’ enforced isolation, threats of serious harm, and threatened abuse of

  legal process. Dkt. 53, Dkt. 65 at 1.

          In her five-count Second Amended Complaint, Ms. Tekle, who served as a domestic

  servant in the United States to Defendants, alleges (i) that she was brought to the United States

  from Saudi Arabia by Defendants for the purpose of involuntary servitude and forced labor, in

  violation of 18 U.S.C. § 1590; (ii) that she was forced and coerced into labor through a scheme,

  plan, pattern and practice of physical and psychological abuse, enforced isolation, threats of

  serious harm, and threatened abuse of legal process, in violation of 18 U.S.C. § 1589; (iii) that

  Defendants withheld her travel documents, including her passport, in furtherance of their human

  trafficking scheme, in violation of 18 U.S.C. § 1592; (iv) that Defendants involuntarily enslaved

  her for a period of seven months and would not permit her to leave, in violation of 18 U.S.C.



                                                   2
Case 1:18-cv-00211-TSE-JFA Document 109-1 Filed 04/24/19 Page 3 of 6 PageID# 1030



  § 1584; and (v) that Defendants breached the terms of the parties’ contract by failing to pay Ms.

  Tekle the agreed sums and by forcing her to work more than forty hours per week. Dkt. 65.

           Defendants vigorously deny all of Ms. Tekle’s claims. Defendants have brought a

  counterclaim for defamation against Ms. Tekle alleging that she published false information

  about the Defendants by passing along information about her alleged human trafficking to a

  reporter at the Washington Post.

     II.        Assistance Requested

           A.      The assistance requested is that a court of competent jurisdiction in the Kingdom

  of Saudi Arabia compel the appearance of the individuals named below to give testimony in their

  individual capacities, at an interview conducted by counsel for the Plaintiff in the above-

  captioned matter, not to exceed a period seven hours if in English or 14 hours if translation is

  required, at a time and place convenient for the Witnesses:

           Princess Maha bint Mohammed bin Ahmad Al Sudairi
           Represented by Asrar Abdulghani
           The Law Office of Motasem Khashoggi
           Al Hamra Plaza, Palestine Road - PO Box 3127
           Jeddah, Saudi Arabia 21471
           a.abdulghani@khashoggilaw.com

           Okba Gebreyesus
           Represented by Asrar Abdulghani
           The Law Office of Motasem Khashoggi
           Al Hamra Plaza, Palestine Road - PO Box 3127
           Jeddah, Saudi Arabia 21471
           a.abdulghani@khashoggilaw.com

           Alaa Hamid
           Represented by Asrar Abdulghani
           The Law Office of Motasem Khashoggi
           Al Hamra Plaza, Palestine Road - PO Box 3127
           Jeddah, Saudi Arabia 21471
           a.abdulghani@khashoggilaw.com




                                                    3
Case 1:18-cv-00211-TSE-JFA Document 109-1 Filed 04/24/19 Page 4 of 6 PageID# 1031



         Nelien Okba
         Represented by Asrar Abdulghani
         The Law Office of Motasem Khashoggi
         Al Hamra Plaza, Palestine Road - PO Box 3127
         Jeddah, Saudi Arabia 21471
         a.abdulghani@khashoggilaw.com

         Necitas Megbanua Dmailig
         Represented by Asrar Abdulghani
         The Law Office of Motasem Khashoggi
         Al Hamra Plaza, Palestine Road - PO Box 3127
         Jeddah, Saudi Arabia 21471
         a.abdulghani@khashoggilaw.com


         Alaa Hamid, Nelien Okba, and Necitas Megbanua Dmailig, are all employees of the

  Defendants in this case, His Royal Highness Prince Mohammad bin Abdullah al Saud and Her

  Royal Highness Princess Nouf bint Nayef Abdul-Aziz al Saud. Okba Gebreyesus is employed

  by Princess Maha bint Mohammed bin Ahmad Al Sudairi, the mother of Princess Nouf bint

  Nayef Abdul-Aziz al Saud.

         Princess Maha bint Mohammed bin Ahmad Al Sudairi: Princess Maha is believed to have

  knowledge about how Ms. Tekle was treated during her time as a member of Princess Maha bint

  Mohammed bin Ahmad Al Sudairi’s domestic staff. Princess Maha is also believed to have

  knowledge of how Ms. Tekle came to be employed by Defendants, the terms of her employment,

  and her pay, including method of payment. Princess Maha is also believed to have knowledge of

  contacts with Plaintiff’s family, including alleged efforts to obstruct Plaintiff from filing suit.

  Ms. Tekle would like to question Princess Maha on these topics.

         Alaa Hamid: Mr. Hamid is believed to have knowledge about how much and how often

  Ms. Tekle was paid while working in Virginia during her time as a member of Defendants’

  domestic staff. Ms. Tekle would like to question Mr. Hamid on these topics.




                                                     4
Case 1:18-cv-00211-TSE-JFA Document 109-1 Filed 04/24/19 Page 5 of 6 PageID# 1032



            Nelien Okba: Ms. Okba is believed to have knowledge about how Ms. Tekle was treated,

  how much Ms. Tekle was paid, and Ms. Tekle’s complaints about her treatment and pay, during

  her time as a member of Defendants’ domestic staff. Ms. Okba is also believed to have

  knowledge as a firsthand witness of interactions between Ms. Tekle and Mrs. Al Saud. Ms.

  Okba is also believed to have knowledge of the Defense team’s travel to Eritrea and interactions

  with Ms. Tekle’s family in Eritrea. Ms. Tekle would like to question Ms. Okba on these topics.

            Necitas Megbanua Dmailig: Ms. Dmailig is believed to have knowledge about how Ms.

  Tekle was treated, and how much Ms. Tekle was paid, during her time as a member of

  Defendants’ domestic staff. Ms. Dmailig is also believed to have knowledge of the instances in

  which Ms. Tekle was escorted from Defendants’ residence in Virginia and of Ms. Tekle’s duties

  while traveling with the Defendants. Ms. Tekle would like to question Ms. Dmailig on these

  topics.

            Okba Gebreyesus: Ms. Gebreyesus is believed to have knowledge about how Ms. Tekle

  was treated during her time as a member of Princess Maha bint Mohammed bin Ahmad Al

  Sudairi’s domestic staff and to have knowledge of her own contacts with Plaintiff’s family,

  including of any alleged efforts to obstruct Plaintiff from filing suit. Ms. Gebreyesus is also

  believed to have knowledge about the role played by Defendants and/or their family members in

  any efforts to contact Plaintiff and/or Plaintiff’s family, including alleged efforts to obstruct Ms.

  Tekle from filing her claim. Ms. Tekle would like to question Ms. Gebreyesus on these topics.

            The Witnesses are positioned to provide testimony on central allegations of Ms. Tekle’s

  claims and matters that are central to Ms. Tekle’s defenses to the counterclaim. The Witnesses

  have substantial personal knowledge of facts relevant to the issues in this litigation. Some of that




                                                    5
Case 1:18-cv-00211-TSE-JFA Document 109-1 Filed 04/24/19 Page 6 of 6 PageID# 1033



  information may not be available from any other witnesses than these Witnesses in Saudi Arabia

  represented by Ms. Abdulghani.

         B.      This Court is a competent court of law and equity; it has jurisdiction over the

  subject matter of this dispute and the parties; and it has authority to compel the attendance of

  witnesses to testify regarding any matter that is relevant to the subject matter of the pending

  action. The testimony of this witness is sought for use at trial. The evidence sought also is not

  otherwise obtainable either voluntarily or through this Court's compulsory process. Therefore,

  this Court respectfully requests that, in the interest of justice, you issue appropriate orders,

  subpoenas, or other compulsory process necessary to compel the attendance of the witness listed

  above to provide oral testimony for use at trial concerning the subject matter of this litigation,

  including the topics specified above.

         This Court further requests that the witness be given an oath or affirmation by a person

  empowered under your law to administer oaths and affirmations; that the testimony of the

  witness be recorded in writing by a qualified court reporter and videotaped; that the recordings of

  the deposition be authenticated; and that the authenticated record and videotape be delivered to

  Plaintiff's and Defendants’ counsel.

         The United States District Court for the Eastern District of Virginia assures the judicial

  authorities of the Kingdom of Saudi Arabia that the courts of the United States are authorized by

  statute, 28 U.S.C. § 1782, et seq., to assist foreign tribunals in the execution of similar requests.

         Dated: ____________________, 2019.

                                                                 BY THE COURT



                                                                 ______________________________



                                                     6
